Case 2:17-cv-06929-PA-JEM Document 188 Filed 11/28/18 Page 1 of 3 Page ID #:4953



   1   NICOLAS MORGAN (SB# 166441)
       nicolasmorgan@paulhastings.com
   2   THOMAS A. ZACCARO (SB# 183241)
       thomaszaccaro@paulhastings.com
   3   PAUL HASTINGS LLP
       515 South Flower Street
   4   Twenty-Fifth Floor
       Los Angeles, California 90071-2228
   5   Telephone: 1(213) 683-6000
       Facsimile: 1(213) 627-0705
   6
       Attorneys for Defendant
   7   JEAN CHEN
   8
                            UNITED STATES DISTRICT COURT
   9
                           CENTRAL DISTRICT OF CALIFORNIA
  10
                                   WESTERN DIVISION
  11

  12
       SECURITIES AND EXCHANGE                  CASE NO. 2:17-cv-06929-PA-JEM
  13   COMMISSION,
                                                ORDER GRANTING
  14                  Plaintiff,                STIPULATION AUTHORIZING
                                                MEGA HOME, LLC LOAN
  15         vs.                                REFINANCING
  16   EDWARD CHEN, JEAN CHEN,                  Judge: Hon. Percy Anderson
       HOME PARADISE INVESTMENT
  17   CENTER LLC, GH INVESTMENT LP,            Courtroom: 9A
       GH DESIGN GROUP, LLC, GOLDEN
  18   GALAXY LP, MEGA HOME, LLC,
  19                  Defendant.
  20

  21

  22

  23

  24

  25

  26

  27
  28
                                                            [PROPOSED] ORDER GRANTING
                                                        STIPULATION AUTHORIZING MEGA
                                                           HOME, LLC LOAN REFINANCING
Case 2:17-cv-06929-PA-JEM Document 188 Filed 11/28/18 Page 2 of 3 Page ID #:4954



   1
             The Court having considered the Parties’ Stipulation Authorizing Mega
   2
       Home, LLC Loan Refinancing (“Stipulation”), and for good cause shown, it is
   3
       hereby ORDERED that the Stipulation is GRANTED and:
   4
                  1. Mega Home, LLC (“Mega Home”) is authorized to obtain a
   5
        $29,000,000 construction loan (“Loan”) from Parkview Financial Fund 2015, LP,
   6
        a Delaware limited partnership (“Lender”) and is authorized to execute, deliver
   7
        and perform all documents related thereto (“Loan Documents”).
   8
                  2. Zhengxiong Xie, appointed as the Supervisory Manager of the Golden
   9
        Galaxy Project pursuant to the Corrected Stipulation and Order re Order to Show
  10
        Cause Regarding Receiver (Dkt. No. 75), or such supervisor as the Court may later
  11
        authorize, is authorized to execute the Loan Documents and any other documents
  12
        reasonably required by Lender in connection with therewith, on Mega Home’s
  13
        behalf.
  14
                  3. All requests for disbursements of the Loan shall be made either by the
  15
        Supervisory Manager or someone authorized by the Supervisory Manager to
  16
        request disbursements of the Loan on his behalf.
  17
                  4. Disbursements of the Loan shall be made into an account in the name
  18
        of Mega Home under the control of the Supervisor.
  19
                  5. The approval of Robert Mosier, in his capacity as Monitor or Receiver
  20
        in this action, is not required with respect to any of the following:
  21
                        a. Mega Home obtaining the Loan and executing and performing
  22
                           the Loan Documents;
  23
                        b. Any requests for disbursements of the Loan; and
  24

  25   ///
  26   ///
  27   ///
  28
                                                                    [PROPOSED] ORDER GRANTING
                                                 -1-            STIPULATION AUTHORIZING MEGA
                                                                   HOME, LLC LOAN REFINANCING
Case 2:17-cv-06929-PA-JEM Document 188 Filed 11/28/18 Page 3 of 3 Page ID #:4955



   1
                            c. Any payments made with proceeds of disbursements of the
   2
                                 Loan.
   3

   4                  IT IS SO ORDERED
   5

   6   DATED: November 28, 2018                     ______                _________
                                                          Hon. Percy Anderson
   7                                                UNITED STATES DISTRICT JUDGE
   8   LEGAL_US_W # 96147794.2


   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
  28
                                                                   [PROPOSED] ORDER GRANTING
                                                  -2-          STIPULATION AUTHORIZING MEGA
                                                                  HOME, LLC LOAN REFINANCING
